Ludeling, C. J.
On the twenty-ninth day of March, 1866, Marx Levy et als., liquidators of the firm of Isaac Levy & Co., brought suit against the defendants to recover the amount of a note executed by defendants.
It is admitted that the note was given for the price of a slave; and that it was transferred before maturity. It is further proved that the note was transferred for value.
There was judgment against the plaintiffs, and they have appealed. "We had occasion recently to examine the question presented in this case, whether a note, given for the price of a slave and transferred before maturity and for value, can he enforced by the Courts of this State, when in the hands of an innocent holder ? And after mature consideration, we decided that such a contract could not be enforced now in this State. In Wainright v. Bridges, it was held that all contracts for the price of slaves were annulled by the sovereign power, and the Constitution of the State absolutely prohibits the courts from enforcing all such contracts. See the case of Groves v. Clark and Carnal, 21 An. 56; Art. 128, Constitution of 1868.
It is, therefore, ordered and adjudged that the judgment of the District Court be affirmed, and that the appellants pay the costs of this appeal.